Name: Commission Regulation (EEC) No 1342/82 of 28 May 1982 amending Regulation (EEC) No 1203/73 in respect of the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/96 Official Journal of the European Communities 29 . 5 . 82 COMMISSION REGULATION (EEC) No 1342/82 of 28 May 1982 amending Regulation (EEC) No 1203/73 in respect of the conversion factors to be applied to the buying-in prices for fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1203/73 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular Article 16 (4) thereof, Whereas Council Regulation (EEC) No 1203/82 added apricots and aubergines to the products listed in Annex II to Regulation (EEC) No 1035/72 ; whereas Commission Regulation (EEC) No 1203/73 (3), as last amended by Regulation (EEC) No 1675/81 (4), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, The conversion factors provided for in Article 1 6 (4) of Regulation (EEC) No 1035/72 regarding variety, form of presentation, quality class, sizing and form of packaging shall for cauliflowers, tomatoes, peaches, lemons, pears, table grapes, apples, manda ­ rins, oranges, aubergines and apricots be as shown in Annexes I to IXb to this Regulation.' 2. The following Annexes are inserted : ANNEX IXa AUBERGINES Quality class" Conversion factor Sizing" Conversion factor Quality class Conversion factor Sizing Conversion factor II 0-65 A. For Classes I and II : III 0-30 1 . Elongated aubergines  40 mm or more 1-00 2. Globus aubergines  70 mm or more 1-00 B. For Class III :  all sizings 1 00 "Variety" Conversion factor Variety Conversion factor Elongated variety 1 00 Globus variety 1 00 (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 140 , 20 . 5 . 1982, p . 36 . 0 OJ No L 123, 10 . 5 . 1973, p . 1 . (4 OJ No L 168 , 25 . 6 . 1981 , p . 14 . 29 . 5 . 82 Official Journal of the European Communities No L 150/97 ANNEX IXb APRICOTS "Variety" Conversion factor Variety Conversion factor All varieties 1 00 Quality class" Sizing" Conversion factor Conversion factor Quality class Conversion factor Sizing Conversion factor II 0-65 Diameter :  more than 30 mm 1-00' 3 . The following two lines are added to Annex X : 'Aubergines 4-2 ECU, Apricots 6*6 ECU. Article 2 This Regulation shall enter into force on 1 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1982. For the Commission Poul DALSAGER Member of the Commission